Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-6 and 8-21 have been examined in this application.
	The filling date of this application number recited above is 16 December 2016. Foreign priority has been claimed for EP-15201410.6 in the Application Data Sheet, thus the examination will be undertaken in consideration of 18 December 2015, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Objections
Claims 3 is objected to because of the following minor typographical error: “instructions” should read “the instructions” at line 1. Appropriate correction is required.
Claim 16 is objected to because of the following minor typographical error: line 12 should include a semicolon “;” after “the transaction”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-10 and 21 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “providing a script” at line 9. This limitation is indefinite as it is not clear which system is performing the step of providing the script and what system would be the subject of receiving the script, thus clarification is required. For the purposes of compact prosecution, the limitations has been interpreted as “the terminal of a transaction system providing a script to the payment device”.
The claim recites “determining … one or more of the two or more commodity programs retained on the payment device is available for the transaction” at lines 14-15. This limitation renders the claim indefinite because if it is determined that only one commodity program is available for the transaction, then the latter steps of the claim limitations cannot be performed, such as executing the transaction and/or completing the transaction which requires “at least two of the two or more commodity programs” (lines 18-21) or “at least two respective commodity programs” (lines 22-24), thus clarification is required.

Claims 3 and 13 (and claims 4-6 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
The claims recite “instructions” or “the instructions” at line 1, but the antecedent basis for this limitation is unclear whether it is referring to the instructions issued “to define which commodity program of the two or more commodity program is available” from Claims 1 and 11, or if it’s referring to the instructions provided “to specifically modify the point balances associated with the two or more commodity programs” from Claims 2 and 12, thus clarification is required. For the purposes of compact prosecution, the “instructions” have been interpreted as the instructions to define available commodity programs from Claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level 
As per Claim 1, the claim recites “a method of transacting using multiple balances, the method-comprising:
retaining two or more commodity programs, wherein each commodity program is a set of commodities that includes a profile identifier, a point balance for the program;
receiving a token;
providing a script;
determining, the provided script is available based on the received token;
issuing instructions to define which commodity program of the two or more commodity programs is available;
determining, one or more of the two or more commodity programs is available for the transaction, and providing the script based on the profile identifier;
executing a transaction, wherein the transaction is defined by value amounts for each of at least two of the two or more commodity programs, wherein each of the at least two of the two or more commodity programs include a different value type;
completing the transaction by debiting multiple point balances by amounts corresponding to the value amounts for each of the at least two respective commodity programs.”
As per Claim 11, the claim recites “a transaction system for performing transactions, to interact with a [consumer] retain[ing] two or more commodity programs, wherein each commodity program is a set if commodities that includes a profile identifier, a point balance for the program, to record multiple point balances in order to 
receive a token;
determine a script is available based on the received token;
issue instructions to define which commodity programs are available; and
determine one or more of the two or more commodity programs is available for the transaction; and
provide the script based on the profile identifier”
As per Claim 16, the claim recites “a [consumer] performing transactions with multiple point balances within a single transaction, wherein the [consumer] retains two or more commodity programs, wherein each commodity program is a set of commodities that includes a profile identifier, a point balance for the program; and is adapted to interact with a [merchant] in order to complete a transaction by debiting multiple point balances within a single transaction, wherein:
provide a token;
receive instructions to define which commodity programs are available;
return one or more of the two or more commodity programs available for the transaction 
receive a script based on the profile identifier.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organized human activity, particularly fundamental economic principles or practices and/or commercial interactions. The method recited above is an interaction between a consumer and a merchant to 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “transacting device”, “commodity program”, “terminal of a transaction system”, “payment device”, “token”, and “script” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. The additional elements recited are generic computer components, by which can be generic off-the-shelf items available to the public and does not require any specialized components, are merely instructed to perform their generic functionalities, such as: receive data, determine data, and provide data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
“wherein each commodity is stored on the payment device as a byte pair including a commodity identifier reference byte and an available balance of that commodity byte”. Defining that the commodity is stored as a byte pair is mere data manipulation, wherein the limitation is selecting a particular data source or type of data to be manipulated, which is an insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application; see MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, and selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer system, along with adding insignificant extra-solution activity to the judicial exception, is not indicative of an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “further comprising providing instructions to specifically modify the point balances associated with the two or more commodity programs.”
Claims 3 and 13 recite “wherein instructions are generated prior to the initiation of the transaction, without requiring data from the payment device.”
Claim 4 recites “further comprising delivering an ordered sequence of instructions to a payment device.”
Claim 5 recites “further comprising identifying instructions that should be applied out of sequence without preventing the delivery of subsequent instructions in a sequence.”
Claims 6 and 18 recite “further comprising storing information identifying instructions applied, until instructions have been applied that comprise an ordered sequence up to and including the out of sequence instructions.”
Claim 8 recites “administration of the point balance is conditional on the profile identifier.”
Claims 9 and 19 recite “wherein the token can be interpreted by a payment application to determine whether instructions to update the point balance should be communicated by the terminal to the payment device.”
Claims 10 and 14 recite “wherein the terminal is programmed to interrogate the payment device to obtain information about each point balance recorded on the payment device.”
Claims 15 and 20 recite “wherein the terminal is programmed to perform transactions according to EMV specifications.”
Claim 17 recites “wherein the payment device is programmed to receive an ordered sequence of instructions and identify instructions that should be applied out of sequence.”
Claim 21 recites “determining, via the terminal, one or more available commodities for exchange in the transaction, wherein the one or more available commodities are available via the one or more available commodity programs.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-6, 8-10, 12-15, and 17-21, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-6 and 8-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 11-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smets et al. (U.S. 2007/0131761) in view of Wiseman (U.S. 5168446) and in view of Jones et al. (U.S. 2015/0186864).

As per Claim 1, Smets discloses a method of transacting with a transacting device using multiple balances (see [0010] and [0011]), the method-comprising:
([0010] “Principles of the present invention provide techniques for managing multiple stored value applications on cards or other payment devices” and see also Figure 4 – New Application 402 and Legacy Application 404, which are two commodity programs, but not limited to just the two programs, as disclosed [0042] “Further, it is to be understood that "new" and "legacy" applications are merely exemplary; techniques of the present invention can be used with any two (or more) applications having balances”);
	executing a transaction between the payment device and the terminal of the transaction system ([0010] “An exemplary embodiment of a method (which can be computer-implemented), according to one aspect of the invention, includes the steps of facilitating conducting a first transaction” and see also Figure 5 – step 506), 
wherein the transaction is defined by value amounts for each of at least two of the two or more commodity programs ([0044] “Attention should now be given to FIG. 5, which shows a flow chart 500 of exemplary method steps in a method, which can be computer-implemented, of managing a first stored value application having a first application balance and a second stored value application having a second application balance”), 
wherein each of the at least two of the two or more commodity programs include a different value type ([0044] “… a first stored value application having a first application balance and a second stored value application having a second application balance”);
Figure 5 – steps 506 and 512, as disclosed [0044] “Step 508 includes synchronizing the second stored value application with the first stored value application. Such synchronizing is preferably substantially contemporaneous with the transaction (i.e., at the same time, just before, or just after, and can include multiple sub-steps at any of the indicated times, such as both before and after, as discussed with regard to steps 510 and 512)” and see also [0011] “In such approach, the synchronizing step further includes setting the second application balance equal to the first application balance, subsequent to the first transaction. This can be done to reflect, in the second application balance, a reduction in the first application balance caused by conducting the first transaction by the first application”).

Smets teaches of storing first and second payment applications ([0010] “Principles of the present invention provide techniques for managing multiple stored value applications on cards or other payment devices”) paired with a first application balance and a second application balance ([0044] “Attention should now be given to FIG. 5, which shows a flow chart 500 of exemplary method steps in a method, which can be computer-implemented, of managing a first stored value application having a first application balance and a second stored value application having a second application balance”), and corresponding application reference identifiers ([0031] “The applications can be, for example, application identifiers (AIDs) linked to software code”). Smets may not explicitly disclose of the application including a profile identifier, a point balance, and storing each application as a byte pair including an application identifier reference byte and an available balance of that commodity reference byte, e.g. an available balance corresponding to that application identifier reference byte, however Wiseman discloses:
wherein each commodity program is a set of commodities that includes a profile identifier, a point balance for the program ([Col 9 Lines 1-20] “Trader Profiles contain the full name and display name for each trader, and ID and security codes for each trader and a default currency pair. The Trader Profiles also contain, for each trader, a list of currency pairs which the trader trades in, default dealt amounts and range limits for each currency pair, …”), and 
wherein each commodity is stored on the payment device as a byte pair including a commodity identifier reference byte and an available balance of that commodity byte ([Col 14 Lines 30-40] “The trader then selects the desired currency pair, enters the pair and the STP automatically returns to the SELECT COUNTERPARTY display as shown in FIG. 7B, with the counterparty display now created by the STP from the counterparty list in the Trader Profile corresponding to the newly chosen currency pair. For the present example, "Pound Sterling/U.S. Dollar" is the currently selected currency pair at the trading station of trader Joe of ABC Bank” and [Col 10 Table B] discloses of “Currency Pair ID” associated with “Number of Bytes” and an available balance of that commodity “Amount Currency ID”).
Wiseman in the system executing the method of Smets, by which the system in Smets teaches of storing multiple payment applications with associated balances [0010], with the motivation of offering to [Abstract] “greatly improve operator ability to transact numerous trades accurately and quickly in a format that is readily processed by digital computers” as taught by Wiseman over that of Smets.

	Smets may not explicitly disclose, but Jones discloses:
	receiving, by a terminal of a transaction system, a token from the payment device ([0026] “Accordingly, during an NFC transaction, a list of AIDs may be transmitted to a POS terminal to allow for the POS terminal to identify what applications are available on the phone” and see also [0028] “The consumer may tap their phone to an NFC reader at the POS. The POS receives payment information comprising multiple AIDs from the phone” wherein the list of application identifiers (AIDS) or the payment information, e.g. a token, is transmitted to the POS terminal);
	providing a script; determining, by the terminal of the transaction system, the provided script is available for the payment device based on the received token ([0080] “The access device 150 may determine a supported application and may send an "application selection" command 306 with the selected AID to the application selection module 130 of the mobile device 110”, wherein the access device provides [0026] and [0028]);
	issuing instructions to define which commodity program of the two or more commodity programs is available ([0028] “The POS determines which AIDs it supports by comparing the list of AIDs to a list of supported AIDs stored in the POS”);
	determining, by the terminal of the transaction system, one or more of the two or more commodity programs retained on the payment device is available for the transaction ([0026] “The POS terminal can select a payment application that the POS terminal supports and is configured to process transactions with based on the received AIDs” and see also [0028] “If there is a match between AIDs, the POS determines that the AID is supported. Where there are multiple supported payment applications, the POS may determine a preferred application for processing the transaction based on a priority order of the supported AIDs and/or relationships between received AIDs”), and 
providing the script from the terminal of the transaction system to the payment device based on the profile identifier ([0080] “The access device 150 may determine a supported application and may send an "application selection" command 306 with the selected AID to the application selection module 130 of the mobile device 110” wherein [0037] “An "application identifier" (AID) may include any information that may identify an application installed on a device … In some embodiments, an AID may identify a payment application, and the AID can be associated with a set of features and/or services relating to how a transaction conducted using the corresponding payment application is processed. Furthermore, in some embodiments, the AID may be associated with account information provisioned into the payment application corresponding to the AID” wherein the command, e.g. the script, is provided to the mobile device based on the selected AID).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of determining available payment applications and providing the selection as in Jones in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering [0002-0009] to allow the consumer the capability of utilizing payment applications with multiple different processing options to conduct [0008] “a transaction to have multiple options for transaction processing without requiring additional inefficient and time-consuming merchant and/or consumer interaction” as taught by Jones over that of Smets.

As per claims 2 and 12, Smets teaches the method of claim 1 and the terminal of claim 11, further comprising providing instructions to specifically modify the point balances associated with the two or more commodity programs ([0044] “Step 508 includes synchronizing the second stored value application with the first stored value application. Such synchronizing is preferably substantially contemporaneous with the transaction (i.e., at the same time, just before, or just after, and can include multiple sub-steps at any of the indicated times, such as both before and after, as discussed with regard to steps 510 and 512)” and see [0011] “In such approach, the synchronizing step further includes setting the second application balance equal to the first application balance, subsequent to the first transaction. This can be done to reflect, in the second application balance, a reduction in the first application balance caused by conducting the first transaction by the first application”).

As per claims 3 and 13, Smets may not explicitly disclose, but Jones teaches the method of claim 2 and the terminal of claim 12, wherein the instructions are generated prior to the initiation of the transaction, without requiring data from the payment device ([0101] “The selection or determination process may include any number of steps and may use supported application information 154 stored in the access device 150 to determine two or more AIDs for a transaction” which discloses that the instructions to select supported applications is stored first on the access device, prior to any transactions or communications from the payment device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize storing instructions, e.g. supported application information, prior to transaction without communicating with the payment device as in Jones in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering [0002-0009] to allow the consumer the capability of utilizing payment applications with multiple different processing options to conduct [0008] “a transaction to have multiple options for transaction processing without Jones over that of Smets.

As per claim 4, Smets teaches the method of claim 3, further comprising delivering an ordered sequence of instructions to a payment device (See Figure 5 which teaches an ordered sequence of instructions to be performed by the payment device, e.g. step 504 – load value, step 506 – conduct transaction, and so forth).

As per claim 5, Smets teaches the method of claim 4, further comprising identifying instructions that should be applied out of sequence without preventing the delivery of subsequent instructions in a sequence (See Figure 5 – step 508 which includes synchronizing steps 510 and 512, which can be applied out of sequence, as disclosed [0044] “Step 508 includes synchronizing the second stored value application with the first stored value application. Such synchronizing is preferably substantially contemporaneous with the transaction (i.e., at the same time, just before, or just after, and can include multiple sub-steps at any of the indicated times, such as both before and after, as discussed with regard to steps 510 and 512)”).

As per claims 6 and 18, Smets teaches the method of claim 5 and the payment device of claim 17, further comprising storing information identifying instructions applied, until instructions have been applied that comprise an ordered sequence up to and including the out of sequence instructions (Figure 5 – step 512 discloses of steps 504 and 506) and includes out of sequence instructions (steps 510 and 512)).

As per claim 8, Smets may not explicitly disclose, but Jones teaches the method of claim 1, administration of the point balance is conditional on the profile identifier ([0037] “In some embodiments, an AID may identify a payment application, and the AID can be associated with a set of features and/or services relating to how a transaction conducted using the corresponding payment application is processed”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize conditional transaction based on the AID as in Jones in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering [0002-0009] to allow the consumer the capability of utilizing payment applications with multiple different processing options to conduct [0008] “a transaction to have multiple options for transaction processing without requiring additional inefficient and time-consuming merchant and/or consumer interaction” as taught by Jones over that of Smets.

As per claims 9 and 19, Smets may not explicitly disclose, but Jones teaches the method of claim 1 and the payment device of claim 16, wherein the token can be ([0038] “For instance, an AID may indicate to an access device which payment processing network (e.g., VisaNet.TM.) should be used to process a transaction conducted with the payment application corresponding to the AID; a type of account or financial credentials associated with the payment application (e.g., debit, credit, loyalty, etc.); account-related information (e.g., platinum level account, gold level account, etc.); an account issuer (e.g., Bank A); and/or any other information about a payment application or underlying account data associated with the payment application” and see also [0039] “In some embodiments, the AID may have a standardized format to include information about an application provider (e.g., payment network A, merchant B, etc.) and an application type (e.g., account or product type, account issuer, etc.) associated with each payment application ... Further, in some embodiments, the second portion (or a third portion) could also identify an issuer associated with the provisioned account and/or payment application (e.g., Issuer B). Thus, the AID may be used by the access device to determine if the access device can support processing a transaction initiated using the payment application”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize conditional transaction based on the AID as in Jones in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering [0002-0009] to allow the consumer the Jones over that of Smets.

	As per claim 11, Smets teaches a terminal of a transaction system for performing transactions, 
wherein the terminal is programmed to interact with a payment device programmed to retain two or more commodity programs ([0010] “Principles of the present invention provide techniques for managing multiple stored value applications on cards or other payment devices … An exemplary embodiment of a method (which can be computer-implemented), according to one aspect of the invention, includes the steps of facilitating conducting a first transaction”), 
wherein … the payment device programmed to record multiple point balances in order to complete a transaction by debiting a point balance for each of at least two commodity programs of the payment device within a single transaction (See Figure 5 – steps 506 and 512, as disclosed [0044] “Step 508 includes synchronizing the second stored value application with the first stored value application. Such synchronizing is preferably substantially contemporaneous with the transaction (i.e., at the same time, just before, or just after, and can include multiple sub-steps at any of the indicated times, such as both before and after, as discussed with regard to steps 510 and 512)” and see also [0011] “In such approach, the synchronizing step further includes setting the second application balance equal to the first application balance, subsequent to the first transaction. This can be done to reflect, in the second application balance, a reduction in the first application balance caused by conducting the first transaction by the first application”).

Smets teaches of storing first and second payment applications ([0010] “Principles of the present invention provide techniques for managing multiple stored value applications on cards or other payment devices”) paired with a first application balance and a second application balance ([0044] “Attention should now be given to FIG. 5, which shows a flow chart 500 of exemplary method steps in a method, which can be computer-implemented, of managing a first stored value application having a first application balance and a second stored value application having a second application balance”), and corresponding application reference identifiers ([0031] “The applications can be, for example, application identifiers (AIDs) linked to software code”). Smets may not explicitly disclose of the application including a profile identifier, and a point balance, however Wiseman discloses:
wherein each commodity program is a set if commodities that includes a profile identifier, a point balance for the program ([Col 9 Lines 1-20] “Trader Profiles contain the full name and display name for each trader, and ID and security codes for each trader and a default currency pair. The Trader Profiles also contain, for each trader, a list of currency pairs which the trader trades in, default dealt amounts and range limits for each currency pair, …”).
Wiseman in the system executing the method of Smets, by which the system in Smets teaches of storing multiple payment applications with associated balances [0010], with the motivation of offering to [Abstract] “greatly improve operator ability to transact numerous trades accurately and quickly in a format that is readily processed by digital computers” as taught by Wiseman over that of Smets.

Smets may not explicitly disclose, but Jones discloses:
wherein the terminal is operative to:
	receive a token from the payment device ([0026] “Accordingly, during an NFC transaction, a list of AIDs may be transmitted to a POS terminal to allow for the POS terminal to identify what applications are available on the phone” and see also [0028] “The consumer may tap their phone to an NFC reader at the POS. The POS receives payment information comprising multiple AIDs from the phone” wherein the list of application identifiers (AIDS) or the payment information, e.g. a token, is transmitted to the POS terminal);
	determine a script is available for the payment device based on the received token ([0080] “The access device 150 may determine a supported application and may send an "application selection" command 306 with the selected AID to the application selection module 130 of the mobile device 110”, wherein the access device provides the command, e.g. a script, based on determination of the selected AID being supported, as disclosed in [0026] and [0028]);
([0028] “The POS determines which AIDs it supports by comparing the list of AIDs to a list of supported AIDs stored in the POS”); and
	determine one or more of the two or more commodity programs retained on the payment device is available for the transaction ([0026] “The POS terminal can select a payment application that the POS terminal supports and is configured to process transactions with based on the received AIDs” and see also [0028] “If there is a match between AIDs, the POS determines that the AID is supported. Where there are multiple supported payment applications, the POS may determine a preferred application for processing the transaction based on a priority order of the supported AIDs and/or relationships between received AIDs”); and
	wherein the terminal provides the script to the payment device based on the profile identifier ([0080] “The access device 150 may determine a supported application and may send an "application selection" command 306 with the selected AID to the application selection module 130 of the mobile device 110” wherein [0037] “An "application identifier" (AID) may include any information that may identify an application installed on a device … In some embodiments, an AID may identify a payment application, and the AID can be associated with a set of features and/or services relating to how a transaction conducted using the corresponding payment application is processed. Furthermore, in some embodiments, the AID may be associated with account information provisioned into the payment application corresponding to the AID” wherein the command, e.g. the script, is provided to the mobile device based on the selected AID).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of determining available payment applications and providing the selection as in Jones in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering [0002-0009] to allow the consumer the capability of utilizing payment applications with multiple different processing options to conduct [0008] “a transaction to have multiple options for transaction processing without requiring additional inefficient and time-consuming merchant and/or consumer interaction” as taught by Jones over that of Smets.

As per claims 15 and 20, Smets may not explicitly disclose, but Jones teaches the terminal of claim 11 and the payment device of claim 15, wherein the terminal is programmed to perform transactions according to EMV specifications ([0053] “Additionally, the mobile device may include a portable consumer device in the form of a card that includes a contactless payment element, and that may be used to initiate a transaction, in accordance with some embodiments of the present invention. For example, the mobile device may include a "smart card" or similar device, such as a credit or debit type card in which a chip is embedded. One form of such a device is known as an EMV (Europay.TM., MasterCard.TM. and Visa.TM.) card. In the context of the present invention, EMV refers to a standard for interoperation of IC cards ("chip cards") and IC card capable POS terminals and ATMs, and is used for authenticating credit and debit card payments. The EMV standard defines the interactions at the physical, electrical, data and application levels between IC cards and IC card processing devices for use in financial transactions”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize EMV specifications as in Jones in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering [0002-0009] to allow the consumer the capability of utilizing payment applications with multiple different processing options to conduct [0008] “a transaction to have multiple options for transaction processing without requiring additional inefficient and time-consuming merchant and/or consumer interaction” as taught by Jones over that of Smets.

	As per claim 16, Smets teaches a payment device for performing transactions with multiple point balances within a single transaction (see [0010] and [0011]), 
wherein the payment device is programmed to retain two or more commodity programs ([0010] “Principles of the present invention provide techniques for managing multiple stored value applications on cards or other payment devices” and see also Figure 4 – New Application 402 and Legacy Application 404, which are two commodity programs, but not limited to just the two programs, as disclosed [0042] “Further, it is to be understood that "new" and "legacy" applications are merely exemplary; techniques of the present invention can be used with any two (or more) applications having balances”), and
	is adapted to interact with a terminal in order to complete a transaction by debiting multiple point balances of the payment device within a single transaction (See Figure 5 – steps 506 and 512, as disclosed [0044] “Step 508 includes synchronizing the second stored value application with the first stored value application. Such synchronizing is preferably substantially contemporaneous with the transaction (i.e., at the same time, just before, or just after, and can include multiple sub-steps at any of the indicated times, such as both before and after, as discussed with regard to steps 510 and 512)” and see also [0011] “In such approach, the synchronizing step further includes setting the second application balance equal to the first application balance, subsequent to the first transaction. This can be done to reflect, in the second application balance, a reduction in the first application balance caused by conducting the first transaction by the first application”).
Smets teaches of storing first and second payment applications ([0010] “Principles of the present invention provide techniques for managing multiple stored value applications on cards or other payment devices”) paired with a first application balance and a second application balance ([0044] “Attention should now be given to FIG. 5, which shows a flow chart 500 of exemplary method steps in a method, which can be computer-implemented, of managing a first stored value application having a first application balance and a second stored value application having a second application balance”), and corresponding application ([0031] “The applications can be, for example, application identifiers (AIDs) linked to software code”). Smets may not explicitly disclose of the application including a profile identifier, a point balance, and storing each application as a byte pair including an application identifier reference byte and an available balance of that commodity reference byte, e.g. an available balance corresponding to that application identifier reference byte, however Wiseman discloses:
wherein each commodity program is a set of commodities that includes a profile identifier, a point balance for the program ([Col 9 Lines 1-20] “Trader Profiles contain the full name and display name for each trader, and ID and security codes for each trader and a default currency pair. The Trader Profiles also contain, for each trader, a list of currency pairs which the trader trades in, default dealt amounts and range limits for each currency pair, …”), and 
wherein each commodity is stored on the payment device as a byte pair including a commodity identifier reference byte and an available balance of that commodity byte ([Col 14 Lines 30-40] “The trader then selects the desired currency pair, enters the pair and the STP automatically returns to the SELECT COUNTERPARTY display as shown in FIG. 7B, with the counterparty display now created by the STP from the counterparty list in the Trader Profile corresponding to the newly chosen currency pair. For the present example, "Pound Sterling/U.S. Dollar" is the currently selected currency pair at the trading station of trader Joe of ABC Bank” and [Col 10 Table B] discloses of “Currency Pair ID” associated with “Number of Bytes” and an available balance of that commodity “Amount Currency ID”).
Wiseman in the system executing the method of Smets, by which the system in Smets teaches of storing multiple payment applications with associated balances [0010], with the motivation of offering to [Abstract] “greatly improve operator ability to transact numerous trades accurately and quickly in a format that is readily processed by digital computers” as taught by Wiseman over that of Smets.

Smets may not explicitly disclose, but Jones discloses:
wherein the payment device is operative to:
	provide a token to the terminal ([0026] “Accordingly, during an NFC transaction, a list of AIDs may be transmitted to a POS terminal to allow for the POS terminal to identify what applications are available on the phone” and see also [0028] “The consumer may tap their phone to an NFC reader at the POS. The POS receives payment information comprising multiple AIDs from the phone” wherein the list of application identifiers (AIDS) or the payment information, e.g. a token, is transmitted to the POS terminal);
	receive instructions from the terminal to define which commodity programs are available ([0077] “When the access device 150 detects the presence of mobile device 110 in proximity to a contactless reader of the access device 150, the multiple application selection module 153 of the access device 150 may initiate a transaction by sending an available applications request 302 to the mobile device 110 to request information on which payment applications (e.g., a list of AIDs) may be available on the mobile device 110”);
	return to the terminal one or more of the two or more commodity programs available for the transaction ([0078] “Upon receiving the available applications request 302, the application selection module 130 of the mobile device 110 may identify and process the request by recognizing the payment environment identifier (e.g., PPSE name) included in the request, and respond by sending an available applications response 304 back to access device 150. The available applications response 304 may include a list of available AIDs, application configuration options associated with available AIDs, and may include the payment environment identifier (e.g., PPSE name) as the dedicated file name”)
receive from the terminal a script based on the profile identifier ([0080] “The access device 150 may determine a supported application and may send an "application selection" command 306 with the selected AID to the application selection module 130 of the mobile device 110” wherein [0037] “An "application identifier" (AID) may include any information that may identify an application installed on a device … In some embodiments, an AID may identify a payment application, and the AID can be associated with a set of features and/or services relating to how a transaction conducted using the corresponding payment application is processed. Furthermore, in some embodiments, the AID may be associated with account information provisioned into the payment application corresponding to the AID” wherein the command, e.g. the script, is provided to the mobile device based on the selected AID).
Jones in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering [0002-0009] to allow the consumer the capability of utilizing payment applications with multiple different processing options to conduct [0008] “a transaction to have multiple options for transaction processing without requiring additional inefficient and time-consuming merchant and/or consumer interaction” as taught by Jones over that of Smets.

As per claim 17, Smets teaches the payment device of claim 16, wherein the payment device is programmed to receive an ordered sequence of instructions and identify instructions that should be applied out of sequence (See Figure 5 which teaches an ordered sequence of instructions to be performed by the payment device, e.g. step 504 – load value, step 506 – conduct transaction, and so forth, and see step 508 which includes synchronizing steps 510 and 512, which can be applied out of sequence, as disclosed [0044] “Step 508 includes synchronizing the second stored value application with the first stored value application. Such synchronizing is preferably substantially contemporaneous with the transaction (i.e., at the same time, just before, or just after, and can include multiple sub-steps at any of the indicated times, such as both before and after, as discussed with regard to steps 510 and 512)”).

As per claim 21, Smets may not explicitly disclose, but Jones teaches the method of claim 1, further comprising:
determining, via the terminal, one or more available commodities for exchange in the transaction, wherein the one or more available commodities are available via the one or more available commodity programs ([0026] “The POS terminal can select a payment application that the POS terminal supports and is configured to process transactions with based on the received AIDs” and see also [0028] “If there is a match between AIDs, the POS determines that the AID is supported. Where there are multiple supported payment applications, the POS may determine a preferred application for processing the transaction based on a priority order of the supported AIDs and/or relationships between received AIDs” wherein [0038] “For instance, an AID may indicate to an access device which payment processing network (e.g., VisaNet.TM.) should be used to process a transaction conducted with the payment application corresponding to the AID; a type of account or financial credentials associated with the payment application (e.g., debit, credit, loyalty, etc.); account-related information (e.g., platinum level account, gold level account, etc.); an account issuer (e.g., Bank A); and/or any other information about a payment application or underlying account data associated with the payment application”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize determining available commodity programs from AIDs as in Jones in the system executing the method of Smets, wherein the system of Smets teaches of the Jones over that of Smets.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smets in view of Wiseman and in view of Jones, and in further view of Taylor et al. (U.S. 2013/0339167).

As per claims 10 and 14, Smets may not explicitly disclose, but Taylor teaches the method of claim 1 and the terminal of claim 11, wherein the terminal is programmed to interrogate the payment device to obtain information about each point balance recorded on the payment device ([0054] “Further, the couponing system in some embodiments allows the user to submit inquiries regarding the various accounts associated with the portable consumer device. In some embodiments, after the system tallies the subtotal of the purchase, the system may provide information to the consumer or cardholder at the POS terminal upon receiving a POS balance inquiry. The information may include a balance in each of the purses (i.e., how many dollars the consumer has in each purse)” by which the POS balance inquiry would request to receive information from the portable consumer device, e.g. interrogate the device, the various accounts associated to present each balances).
Taylor in the system executing the method of Smets, wherein the system of Smets teaches of the mobile device comprising multiple payment applications available to conduct a transaction as disclosed by [0010], with the motivation of offering to provide [0003] “convenience and efficiency in payment processing” as taught by Taylor over that of Smets.

Response to Arguments
Applicant’s arguments, see page 7, filed 12 March 2021, with respect to the Claim Objection of Claim 15 have been fully considered and are persuasive. Therefore, the objection to claim 15 has been withdrawn. However, upon further consideration, a new ground of Claim Objection is made in view of Claims 3 and 16.
Applicant's arguments, see pages 7 to 12, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues, see pages 8 to 10, that the independent claims are not directed to either the certain methods of organizing human activity grouping or the mental process grouping. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the claims recite a method of an interaction between a consumer and a merchant to conduct a transaction, wherein the consumer has a plurality of payment methods, and the merchant presents which payment methods can be accepted. Performing transactions and selecting appropriate payment methods is a fundamental economic principles or practices, and the interaction between the 
Applicant argues, see pages 10 to 12, that the claims are directed to a practical application. Examiner respectfully disagrees. The Applicant contends that the Specification teaches the invention may support offline transactions between a payment card or device and a terminal even when the terminal is in communication with the main transaction system, but the claims do not show sufficient support or provide any clear details to clarify that the limitations can be performed as offline transactions. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant also contends that the claimed invention improves the functioning of a computer. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the additional elements such as a transacting device or payment device are generic computer components, which are off-the-shelf public items not requiring any specialized components, are merely instructed to perform their generic functionalities, such as: receive data, determine data, and provide data. Tokens and scripts are merely implemented as data being communicated by these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, the limitation regarding “byte pair” is only defining that the data is being stored with a certain format, which is mere data manipulation. 
Applicant’s arguments, see pages 12 to 14, with respect to 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ghosh et al. (U.S. 2010/0114724) discloses systems, methods, and computer program products for providing a consumer with information about the balance of the consumer's credit or debit account after a transaction, such as a purchase transaction, is made using the credit or debit account.
Noe et al. (U.S. 2016/0140535) discloses a method, at a mobile device, of assigning a preferred payment application stored on the mobile device to a merchant, the method comprising the steps of: receiving a selection of a merchant at the mobile device; receiving a selection of a preferred payment application; and mapping the payment application to the merchant by creating a record containing an application identifier and a merchant identifier.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	/HAI TRAN/           Primary Examiner, Art Unit 3697